Ricky Leggett
13509 Walker St                                               Adam David Courtin
Santa Fe,TX 77510-9012                                        Rogers, Morris & Grover, LLP
                                                              5718 Westheimer Rd. Ste 1200
Donna H.Johnson                                               Houston, TX 77057
P.O. Box 467                                                  * DELIVERED VIA E-MAIL *
Santa Fe, TX 77510
                                                              Mr. And Mrs. E.E. Ewing Junior
Barbara McGuire                                               3425 Avenue S
P.O. Box 721                                                  Santa Fe, TX 77510
Santa Fe, TX 77510
                                                              Jerome A. And Nancy Bradke
Richard Alan Morris                                            13460 Walker Road
Rogers, Morris & Grover LLP                                   Santa Fe, TX 77510
5718 Westheimer Rd Ste 1200
Houston, TX 77057                                             Richard And Priscilla Lon
* DELIVERED VIA E-MAIL *                                       13209 4 1/2 Street
                                                               Santa Fe, TX 77510
Martha Hollan
13310 4 1/2 Street
Santa Fe, TX 77510



RE:     Court of Appeals Number: 01-14-00186-CV            Trial Court Case Number: 10-CV-0489

Style: Lloyd Gilliam and Carolyn Gilliam, Martha Hollan, Charlie Beaird and Karen Beaird, LilaRose
Anderson, Michael Sanders and Raquel Sanders, Richard Lon and Priscilla Lon, DonnaH. Johnson, Jerome A.
Bradke and Nancy Bradke, Mr. and Mrs. E.E.Ewing, Jr.et al
        v.

        Santa Fe Independent School District


         On May 12, 2015, The First Court of Appeals previously set the above cause for submissionon June 23,
2015 before a panel consisting of Chief Justice Radack, Justice Higley and Justice Massengale. This is just
notification that the panel was changed and nowthe case is before a panel of ChiefJustice Radack, Justice Bland,
and Justice Huddle, subject to change by the Court.

        The Court will not hear oral argument.

        Parties are encouraged to sign up for automated e-mail notices on the "CaseMail" page of the Court's
website (http://www.txcourts.gov/1 stcoa).


                                                       Very truly yours,


                                                                                     r




                                                        Christopher A, Prine, Clerk of the Court
Sherry Radack                               fm^ "%»M!k                       ChristopherA. Prine
 Chief Justice                              iNw^A^WM                          Clerk of the Court
Terry Jennings                              \^1                              Janet Williams
EvelynKeyes                                 \^^£3^^                           ChiefStaff Attorney
Laura Carter Higley
Jane Bland
Michael Massengale
                                        COUl*t  of Appeals
                                        ^vm» •. w   ri#
                                                                             Phone:713-274-2700
                                                                             Fax. 713.755^131
Harvey Brown
Rebeca Huddle
                                          First District                          „ t         _t
                                                                             www.txcourts.gov/lstcoa.aspx
Russell Lloyd                            301 Fannin Street
 JUST,CES                         Houston, Texas 77002-2066
                                            June 10, 2015
                                        AMENDED NOTICE

David Connell Junior                                    Jason Bromas
c/o 7034 Sun Creek Drive                                3433 Shouse Street
Hitchcock, TX 77563                                     Santa Fe, TX 77510

Mario Porras
2937 Avenue S
Santa Fe, TX 77510

Rachaelie Reynolds
Rachaelie Reynolds & Associates, PLLC
5522 Larkin St Unit A
Houston, TX 77007

Kenny And Dana Bear
13704 Walker
Santa Fe, TX 77510

LloydAnd Carolyn Gilliam
13406 4 1/2 Street
Santa Fe, TX 77510

Steven And Regina Brueggeman
13531 41/2 Street.'.
Santa Fe, TX 77510

Michael And Raquel Sanders
13214 4 1/2 Street
Santa Fe, TX 77510

Lila Rose Anderson
13030 4 1/2 Street
Santa Fe, TX 77510

Charles Murl And Karen Beaird
13410 4 1/2 Street
Santa Fe, TX 77510
                                                                                    "™*HWWW^™
Court of Appeals, First District                    OFP!C!M'#tJ§J$!feSS                          t   U.S.POSTAGE» PITNEY BOWES
      301 Fannin Street
                                                    STATE 3PTEXAS
Houston, Texas 77002-2066
                                                    PEMKLWtt**                                       ZIP 77002          <
                                                    FRifmI use                            ..,,
                                                                                         £fi
                                                                                                     02 1W              '
                                                                                                     0001372104JUN 10 2015
                                          CASE NO. 01-14-00186-CV
                                          RICKY LEGGETT
                                          13509 WALKER ST
                                          SAN-' —     —
                                                    NIXIE         773     5E   18 0 9            0 0 0 6/16/15
                                                                RETURN      TO SENDER
                                                               NO MAIL      RtttPTAtLt
                                                                UNABLE      TO FORWARD
                                                                                                             •-s   f*       •••=»   tt'-
                                                    SO.
                                   7 7 002 ©2066            «IIih»iII',',I,'H'iiiH"iIm'«mI»«I"IIi,iMiH'mH